                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                             DOCKET NO. 3:17-cr-334-MOC

               UNITED STATES OF AMERICA,                         )
                                                                 )
                                                                 )
                                                                 )
               v.                                                )                      ORDER
                                                                 )
               GINA CATHCART,                                    )
                                                                 )
                                  Defendant                      )



                        THIS MATTER is before the court on the government’s Motion for Restitution (#40).

                        Defendant pled guilty to a one count Bill of Information, charging her with Hobbs Act

              Robbery. (#3). In a written plea agreement, Defendant agreed to pay “full restitution, regardless

              of the resulting loss amount, to all victims directly or indirectly harmed.” The Judgment in this

              case (#36), states that the determination of restitution was deferred until October 24, 2019. On

              October 24, 2019, the Government filed the pending motion for restitution, seeking restitution in

              the in the amount of $2,396 to the victim business, Skills Biz Center.

                                                            ORDER

                        IT IS, THEREFORE, ORDERED that the Motion for Restitution (#40) is GRANTED.

              The Court hereby awards restitution in the amount of $2,396 to the victim business, Skills Biz

              Center.

                        The clerk is directed to update the total restitution jointly and severally owed by

              Defendant in accordance with this Order.

Signed: November 8, 2019




                                                                     -1-
